Title: Thomas Jefferson to John Steele, 11 November 1816
From: Jefferson, Thomas
To: Steele, John


          
            Sir
            Poplar Forest near Lynchburg Oct. Nov. 11. 16.
          
          I recieved at this place (100. miles S.W. from Monticello) your favor of Oct. 26. informing of the reciept of arti a cask of wine and a box from mr Cathalan, and of having forwarded them to Richmond, for which accept my thanks. I now inclose a 10.D. note of the bank of Virginia at Richmond which I understand pass at Philadelphia, to replace the duty and charges. the fraction need not be regarded; perhaps indeed there may be a difference of exchange which it may meet. I pass a considerable portion of my time, whi here, which I mention because it may sometimes happen to occasion delays in answering your favors. be pleased to accept the assurance of my great esteem & respect
          Th: Jefferson
        